Sweeney, J. (dissenting).
We are unable to agree with the majority that the judgment should be affirmed and, therefore, we dissent and vote to reverse. In our view, the trial court’s marshaling of the evidence was so one-sided and unfair as to constitute prejudicial error. The court had the obligation to marshal the evidence only to the extent necessary to "explain the application of the law to the facts” (CPL 300.10). The court chose to marshal the evidence in some detail. It summarized the direct testimony of all of the witnesses, and, in addition, the cross-examination of defendants. It made no comment on Singer’s cross-examination. This becomes quite significant when we consider that the court charged the jury of the importance of cross-examination in testing the truth and credibility of a witness. The court also mentioned some of the inconsistencies of the defendants’ testimony, but none of the numerous inconsistencies in Singer’s testimony. Furthermore, the court pointed out that the defendants had an interest in the outcome of the trial which could be considered in evaluating their testimony, but failed to point out any interest Singer might have had. The court further charged that the jury could consider defendants admitted crimes in evaluating their credibility or believability. It then enumerated the prior convictions of each defendant. Later in the charge it again mentioned the prior convictions of Culhane and the various sentences he received. Assuming a more detailed marshaling of the evidence was required, it is axiomatic that any marshaling, nevertheless, must be done fairly.
On this record, we are of the view that the charge taken in its entirety was so unfair that any prejudice created thereby was not remedied by the court’s recitation of a few general principles of law. The harm was accentuated when we consider that the marshaling of the evidence which, concededly, favored the prosecution, was the last word the jury heard on the case before submission. Credibility was of critical importance. The indictment was one for felony murder. The prosecution contended and offered proof that the defendants and Bowerman were all attempting an escape at the time Fitzgerald was killed. The defendants contended and testified that only Bowerman was attempting an escape and they took no part in it. A resolution of the issue, therefore, narrowed to who was telling the truth. Under these circumstances, we cannot consider the error harmless (People v Williamson, 40 NY2d 1073).
*422The judgment should be reversed and a new trial ordered.
Koreman, P. J. and Kane, J., concur with Herlihy, J.; Sweeney and Mahoney, JJ., dissent and vote to reverse in an opinion by Sweeney, J.
Judgment affirmed.